Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number.  Claims 1, 3-6, 8, 10-13, 15, 17-19 are pending and have been examined on the merits discussed below.
	
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues certain limitations of claim 1 are not abstract (see page 15).  Examiner agrees the use of a display screen to display information is not abstract, but it does not integrate the abstract idea into a practical application.  The other mentioned limitation, i.e., adjusting icons on a graph, selecting by a set of selection logic, displaying resource assignments, adjusting selection logic, are abstract since these limitations may be performed mentally by a human or with pen and paper.
Moving to Step 2A Prong 2, Applicant argues the claimed invention improves the functioning of computers similar to Core Wireless.  The claims in Core Wireless disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The disclosed invention in Core Wireless was found to improve the efficiency of using the electronic device by bringing together a limited list of common functions and commonly 
While the present claims recite certain specific elements directed to the display of information, the present claims do not provide an analogous improvement and the present specification lacks support for the claimed improvement in user interface technology. The improved computations of work role correlation values is not analogous to the display of a summary window allowing a user to see most relevant data and functions from a set of applications without opening the applications in Core Wireless. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-6, 8, 10-13, 15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental process, a type of abstract idea.  More specifically, the steps of displaying a stakeholders graph and a plurality of icons, wherein the stakeholders graph corresponds to a plurality of work role attributes and the plurality of icons identify a plurality of work roles; in response to receiving a first user action that adjusts a position of a first one of the plurality of icons to a first position on the stakeholders graph, assigning a first set of attribute values to the first work role based on the first position of the first icon on the stakeholders graph; in response to receiving a second user action that adjusts a position of a second one of the plurality of icons to a second position on the stakeholders graph, assigning a second set of attribute values to the second work role based on the second position of the second icon on the stakeholders graph; computing a work role correlation value between the first work role and the second work role based on the first set of attribute values and the second set of attribute values; grouping a plurality of resources into a plurality of resource sets, wherein each of the plurality of resources correspond to one of the plurality of work roles, and wherein each of the plurality of resource sets comprises a unique set of the plurality of resources; computing a plurality of resource set scores for the plurality of resource sets based on the work role correlation value and their respective unique set of resources; selecting, by a set of selection logic that analyzes historical mutual chemistry values of the plurality of resource sets, one of the plurality of resource sets to fulfill the first work role and the second work role, wherein the selected resource set comprises a first resource and a second resource: assigning the first resource to the first work role and assigning the second resource to the second work role; displaying the first resource assignment to the first work role and the second resource assignment to the second work role; receiving performance data from the set of resources included in the selected resource set in response to the selected resource set completing the project; and adjusting the set of selection logic based on the received performance data, wherein the adjusted set of selection data is utilized to select a future resource set on a future project is a process that, under its broadest reasonable interpretation, is a mental process that can be practically performed in the mind or by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The method claims include an information handling system that includes a memory and a processor which only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.  Displaying a user interface on a display screen and displaying resource assignments on the display screen merely uses a computer a tool to perform the displaying step.  Likewise, the system claims with one or more processors, a memory, a set of computer program instructions and a user interface display as well as the computer program product claims only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  For example, the positioning and moving of icons corresponding to work roles on a stakeholder map (in claims 3, 10 and 17) is a mental process that can be performed by a human with pen and paper.  Likewise, claims 4-6, 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683